DETAILED ACTION
Claims 1-5, 8-12, and 15-19 is considered for examination. Claims 6, 7, 13, 14, and 20 are canceled. Claims 1, 2, 4, 8, 9, 15, and 16 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive in full.
Most issues under 35 U.S.C. §112(b) have been resolved upon amendment and is appreciated by the examiner. Minor informalities have arisen upon amendment.
In response to applicant's arguments under 35 U.S.C. §112(b) that the rejection of claims 2, 9, and 16 should be withdrawn on page 11-12, The Office finds this argument non-persuasive. Applicant is thanks for the clarification regarding the intended coverage of the claim, however, while the provided statements and amendments aid in overcoming the rejection, the previous issue still persists. With respect to claim 2, it is unclear whether the recitation of “the plurality of IoT devices which are associated with the structured assessment” in line 4-5 is a different set of IoT devices than the recited “a plurality of Internet of Things (IoT) devices” recited in lines 1-2 of claim 1. It is still unclear whether the claim limitation (1) is stating that the plurality of IoT devices in claim 1 lines 1-2 are all associated with the structured assessment in claim 2 or (2) only a subset of the IoT devices in claim 1 lines 1-2 are associated with the structured assessment. Given this ambiguity, it is unclear whether all subsequent recitations of “the plurality of IoT devices” (e.g., line 7 of claim 2, line 8 of claim 1, etc.) refers to all of “the plurality of IoT devices” or only the subset which is associated with the structured assignment. Therefore, the examiner is unable to determine the meets and bounds of the claim. To remedy this issue, examiner suggests revising the limitation in claim 2 line 4-5 to read “a group of IoT devices that are associated with the structured assignment” or “a subset of the plurality of IoT devices that are associated with the structured assignment” and for subsequent limitations of this group of IoT devices (e.g., line 6-7 of claim 2) to refer to “the group of IoT devices that are associated with the structured assessment” or “the subset 
In response to applicant's arguments under 35 U.S.C. §103 on page 15-17, that the claims overcome the previously cited prior art of record, The Office finds this argument non-persuasive. Crowley is seen to disclose the amended features of removing variants from received IoT data during tests and benchmarking a user’s performance as provided for in previous actions in at least the rejection mailed 8/5/2020. Arguments regarding the public and private group are moot as these limitations are no longer present in the claim. Details of the revised rejection are provided below. For at least these reasons, the rejection under §103 is adapted and maintained herein.
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 9, 16, and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 9, and 16, recite the “the plurality of IoT devices” (in line 4 and 7 in claim 2). It is currently unclear whether the recitation of “the plurality of IoT devices which are associated with the structured assessment” in line 4-5 is a different set of IoT devices than the recited “a plurality of Internet of Things (IoT) devices” recited in lines 1-2 of claim 1. It is still unclear whether the claim limitation (1) is all associated with the structured assessment in claim 2 or (2) only a subset of the IoT devices in claim 1 lines 1-2 are associated with the structured assessment. Given this ambiguity, it is unclear whether all subsequent recitations of “the plurality of IoT devices” (e.g., line 7 of claim 2, line 8 of claim 1, etc.) refers to all of “the plurality of IoT devices” or only the subset which is associated with the structured assignment. Therefore, the examiner is unable to determine the meets and bounds of the claim.  For the purposes of examination, interpretation (1) is taken. To remedy this issue, examiner suggests revising the limitation in claim 2 line 4-5 to read “a group of IoT devices that are associated with the structured assignment” or “a subset of the plurality of IoT devices that are associated with the structured assignment” and for subsequent limitations of this group of IoT devices (e.g., line 6-7 of claim 2) to refer to “the group of IoT devices that are associated with the structured assessment” or “the subset of the plurality of IoT devices…”. Appropriate correction is required.
Claims 9 and 16 recite the limitation “the subset of the plurality of IoT devices” in the penultimate line. There is insufficient antecedent basis for this limitation.
All rejections made below are made as best understood in light of the rejections under §112 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Crowley et al. (US Pub. 2012/0029666 A1) in view of Damman et al. (US Pub. 2015/0170530 A1).
In re Claim 1, Crowley discloses: a method for providing structured assessments using a plurality of Internet of Things (IoT) devices (at least wherein Crowley discloses a server system for assessing the performance of a basketball player through the use of sensors embedded within a basketball as the player performs a plurality of drills as in ¶ [0007] – [0013], [0034], [0050]-[0054], [0070]-[0080], [0140]-[0148], and [0178]-[0190] wherein an event is created into the server system consisting of a plurality of drills, wherein players enter their personal information in [0181], perform drills using an IoT basketball in [0183]-[0188] and receive a report on their performance as compared to other players, including areas in need of improvement in [0047], [0072]-[0084], and [0187], and [0190]. Wherein the user’s performances of drills through sensor data is recorded in [0140]-[0144] among others, and converted into performance measures of the players skills as in [0183]-[0187], among others. Wherein a report is provided on the player’s weaknesses and areas of improvement, and drills to improve their performance as in [0047], [0072]-[0084], [0187] and [0190] and includes their rank and score in [0084], [0187], among others. Wherein the method is performed by the central server in Figure 2A. Wherein multiple different basketballs with embedded sensor devices are be used for assessing multiple players on the same drills as in Figure 1B and ¶ [0059]-[0064] and [0013] and also claim 58, among others), the method comprising:
 generating, by a processor, a structured assessment, to score and rank a user’s performance (at least at [0178]-[0183] wherein an operator creates an event and assigns a plurality of drills to the event to be completed by participants. Wherein the results of the assessment are configured to score and rank a user’s performance relative to other users in ¶ [0080], [0084], and [0187]. See also ¶ [0050], [0053], [0085], [0086], and [0140]-[0148]);
 receiving, by the processor, a plurality of signup data, including a selection of one or more tests that are associated with the structured assessment (at least at [0181]-[0183], wherein a play of the plurality of players enters their name, date of birth, gender and other information into the system and registers for the particular event and the associated drills); 
defining and linking, by the processor, at least one compatible IoT device out of a list1 of the plurality of IoT devices to the selected one or more tests, […] (at least at [0183]-[0188], wherein the system receives the particular instrumented basketball device used by the player while completing the drills, wherein the IoT device selected to be used by the user for a drill they are performing is recorded. Wherein multiple IoT devices are utilized for the particular drill as in claim 58 and Figure 1B, (124), [0013], [0059]-[0064]. See also Figures 8-13 and ¶ [0189]-[0190]); 
initiating the structured assessment by using the at least one compatible IoT device and one or more IoT sensors associated with the at least one compatible IoT device to perform real-time measurements and collection of a plurality of user data based on user interaction with the at least one compatible IoT device that is relative to the selected one or more tests (at least at ¶ [0170]-[0188], wherein a ball ID is assigned to a user for the particular drills they perform, wherein each ball comprises sensors for monitoring the user’s performance on the drills as in Figure 3, ¶ [0090]-[0130], etc.), wherein the at least one compatible IoT device enables user participation in more than one test at a time by using the measured and collected plurality of user data for each test associated with the selected one or more tests (at least at ¶ [0185] and described in [0090]-[0120], [0124]-[0133], [0140]-[0165], etc., wherein the IoT device sensors embedded within each ball measures a plurality of measurements based on the drill being performed, wherein the drill package/event includes a plurality of drills which are all tested by the user during the course of the event);
processing the plurality of user data received from the at least one compatible IoT devices based on the real-time measurements, wherein the processing the plurality of user data comprises removing variants in the plurality of user data and benchmarking the plurality of user data(at least at ¶ [0092], and [0090]-[0124], wherein the dribble exercises outliers are removed via a filtering technique in [0092] and other filtering and noise removal of unexpected variants is performed in [0090]-0124]. At least at [0047], [0070]-[0080], [0084], [0187], wherein a report is presented to the user based on their performance data for each drill and the score is generated by a classifier comparing their performance to other athletes for particular behaviors and predefined values in [0076]-[0080]. Also, see wherein their score is output by a relative score relative to other athletes predefined baseline scores in [0080], [0084], and [0187] and the 
Crowley et al. is arguably silent on, but Damman et al. teaches: [an athletic assessment IoT system, comprising] wherein linking the at least one compatible IoT device to the selected one or more tests comprises providing user login capability to enable a user to log in to the at least one compatible IoT device via a computer interface associated with the at least one compatible IoT device (at least at ¶ [0077], [0090], [0091], wherein a user may utilize interface device (105) to pair the user with a particular IoT device (101) and exercise. See also Figure 28, and [0087]-[0092], among others).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Crowley et al. to enabling linking of an IoT device to a particular test and user through a user login interface, as taught by Damman et al., for the purpose of quickly enabling a user to select an IoT device to be utilized to record data for a particular exercise, for the benefit of increasing the speed of device paring, reducing technological overhead, and reducing the chances that user exercise motivation is inhibited through distractions.
In re Claim 2, the previous combination of Crowley et al. and Damman et al., as applied to claim 1 discloses the claimed invention as shown above. Modified Crowley et al. further discloses: defining, by the processor, at least one assessment component; defining, by the processor, and from the list of the plurality of IoT devices, the plurality of IoT devices that are associated with the structured assessment (at least at ¶ [0170]-[0190], wherein drills the users will perform is selected and the IoT devices which are utilized to record the users’ performances is determined and recorded by the system); and denoting, by the processor, a benchmarking process by which the collected plurality of user data by the plurality of IoT devices will be utilized to score and rank a user's performance (at least at ¶ [0072]-[0084], wherein the user is scored and ranked in the report based on a particular group of levels they select for comparison as in [0080], and [0190], etc. Wherein multiple different basketballs with embedded sensor devices are be used for assessing multiple players on the same drills as in Figure 1B and ¶ [0059]-[0064] and [0013] and claim 58, among others).
In re Claim 3, the previous combination of Crowley et al. and Damman et al., as applied to claim 2 discloses the claimed invention as shown above. Crowley et al. further discloses: wherein the at least one assessment component is selected from the group consisting of one or more behavior models, one or more key performance indicators and one or more behavior validation rules (at least at ¶ [0047], [0072]-[0084] and [0190], wherein the user is scored based on a behavior classification model which compares the user’s data with other user’s data based on model patterns in the classifier for each drill).
In re Claim 4, the previous combination of Crowley et al. and Damman et al., as applied to claim 1 discloses the claimed invention as shown above. Modified Crowley et al. further discloses: wherein receiving, by a processor, the plurality of signup data, further comprises: 
selecting, by the processor, the structured assessment and the one or more tests from a list of available structured assessments and tests; and choosing, by the processor, and linking the at least one compatible IoT device to be used for the selected structured assessment and the selected one or more tests (at least at ¶ [0170]-[0190], wherein a user selects a drill package to register, including a list of drills to complete, which is thereby subsequently selected by the processor of the server. See the disclosure throughout where a variety of drills are possible. Wherein [0183]-[0188], the IoT devices used by the users are linked to the server and chosen for drills of the assessment).
In re Claim 5, the previous combination of Crowley et al. and Damman et al., as applied to claim 1 discloses the claimed invention as shown above. Crowley et al. further discloses: wherein the initiating the structured assessment further comprises: 
retrieving, by the processor, data from the at least one compatible IoT device or a cloud server; and associating, by the processor, the retrieved data with the user and the structured assessment and the selected one or more tests (at least at ¶ [0170]-[0190], wherein [0183]-[0188], a IoT device used by the user is linked, and the obtained data is associated with the user and the drill they are performing is uploaded to the server).
In re Claim 8, Crowley discloses: a computer system for providing structured assessments using a plurality of Internet of Things (IoT) devices (at least wherein Crowley discloses a server system for assessing the performance of a basketball player through the use of sensors embedded within a basketball as the player performs a plurality of drills as in ¶ [0007] – [0013], [0034], [0050]-[0054], [0070]-[0080], [0140]-[0148], and [0178]-[0190] wherein an event is created into the server system consisting of a plurality of drills, wherein players enter their personal information in [0181], perform drills using an IoT , the computer system comprising:
one or more processor, one or more computer-readable memories, one or more non-transitory computer-readable tangible storage mediums, and program instructions stored on at least one of the one or more non-transitory computer-readable tangible storage mediums for execution by at least one of the one or more processor via at least one of the one or more memories (at least the server in Figure 2A and components attached thereto), wherein the computer system is capable of performing a method comprising:
generating, by a processor associated with the one or more processors, a structured assessment, to score and rank a user’s performance (at least at [0178]-[0183] wherein an operator creates an event and assigns a plurality of drills to the event to be completed by participants. Wherein the results of the assessment are configured to score and rank a user’s performance relative to other users in ¶ [0080], [0084], and [0187]. See also ¶ [0050], [0053], [0085], [0086], and [0140]-[0148]);
 receiving, by the processor, a plurality of signup data, including a selection of one or more test that are associated with the structured assessment (at least at [0181]-[0183], wherein a play of the plurality of players enters their name, date of birth, gender and other information into the system and registers for the particular event and the associated drills); 
defining and linking, by the processor, at least one compatible IoT device out of a list2 of the plurality of IoT devices to the selected one or more tests, […] (at least at [0183]-[0188], wherein the ; 
initiating the structured assessment by using the at least one compatible IoT device and one or more IoT sensors associated with the at least one compatible IoT device to perform real-time measurements and collection of a plurality of user data based on user interaction with the at least one compatible IoT device that is relative to the selected one or more tests (at least at ¶ [0170]-[0188], wherein a ball ID is assigned to a user for the particular drills they perform, wherein each ball comprises sensors for monitoring the user’s performance on the drills as in Figure 3, ¶ [0090]-[0130], etc.), wherein the at least one compatible IoT device enables user participation in more than one test at a time by using the measured and collected plurality of user data for each test associated with the selected one or more tests (at least at ¶ [0185] and described in [0090]-[0120], [0124]-[0133], [0140]-[0165], etc., wherein the IoT device sensors embedded within each ball measures a plurality of measurements based on the drill being performed, wherein the drill package/event includes a plurality of drills which are all tested by the user during the course of the event);
processing the plurality of user data received from the at least one compatible IoT devices based on the real-time measurements, wherein the processing the plurality of user data comprises removing variants in the plurality of user data and benchmarking the plurality of user data(at least at ¶ [0092], and [0090]-[0124], wherein the dribble exercises outliers are removed via a filtering technique in [0092] and other filtering and noise removal of unexpected variants is performed in [0090]-0124]. At least at [0047], [0070]-[0080], [0084], [0187], wherein a report is presented to the user based on their performance data for each drill and the score is generated by a classifier comparing their performance to other athletes for particular behaviors and predefined values in [0076]-[0080]. Also, see wherein their score is output by a relative score relative to other athletes predefined baseline scores in [0080], [0084], and [0187] and the way they performed drills is compared to behavior models to provide tailored feedback to the user in [0047], among others).
Crowley et al. is arguably silent on, but Damman et al. teaches: [an athletic assessment IoT system, comprising] wherein linking the at least one compatible IoT device to the selected one or more tests comprises providing user login capability to enable a user to log in to the at least one compatible IoT device via a computer interface associated with the at least one compatible IoT device (at least at ¶ [0077], [0090], [0091], wherein a user may utilize interface device (105) to pair the user with a particular IoT device (101) and exercise. See also Figure 28, and [0087]-[0092], among others).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Crowley et al. to enabling linking of an IoT device to a particular test and user through a user login interface, as taught by Damman et al., for the purpose of quickly enabling a user to select an IoT device to be utilized to record data for a particular exercise, for the benefit of increasing the speed of device paring, reducing technological overhead, and reducing the chances that user exercise motivation is inhibited through distractions.
In re Claim 9, the previous combination of Crowley et al. and Damman et al.,  as applied to claim 8 discloses the claimed invention as shown above. Crowley et al. further discloses: defining, by the processor, at least one assessment component; defining, by the processor, the plurality of IoT devices that are associated with the structured assessment (at least at ¶ [0170]-[0190], wherein drills the users will perform is selected and the IoT devices which are utilized to record the users’ performances is determined and recorded by the system); and denoting, by the processor, a benchmarking process by which the collected plurality of user data by the subset of the plurality of IoT devices will be utilized to score and rank a user's performance (at least at ¶ [0072]-[0084], wherein the user is scored and ranked in the report based on a particular group of levels they select for comparison as in [0080], and [0190], etc. Wherein multiple different basketballs with embedded sensor devices are be used for assessing multiple players on the same drills as in Figure 1B and ¶ [0059]-[0064] and [0013] and claim 58, among others).
In re Claim 10, the previous combination of Crowley et al. and Damman et al., as applied to claim 9 discloses the claimed invention as shown above. Crowley et al. further discloses: wherein the at least one assessment component is selected from the group consisting of one or more behavior models, one or more key performance indicators (at least at ¶ [0047], [0072]-[0084] and [0190], wherein the user is 
In re Claim 11, the previous combination of Crowley et al. and Damman et al., as applied to claim 8 discloses the claimed invention as shown above. Modified Crowley et al. further discloses: wherein receiving, by a processor, the plurality of signup data, further comprises: 
selecting, by the processor, the structured assessment and the one or more tests from a list of available structured assessments and tests; and choosing, by the processor, and linking the at least one compatible IoT device to be used for the selected structured assessment and the selected one or more tests(at least at ¶ [0170]-[0190], wherein a user selects a drill package to register, including a list of drills to complete, which is thereby subsequently selected by the processor of the server. See the disclosure throughout where a variety of drills are possible).
In re Claim 12, the previous combination of Crowley et al. and Damman et al., as applied to claim 8 discloses the claimed invention as shown above. Crowley et al. further discloses: wherein the initiating the structured assessment further comprises: 
retrieving, by the processor, data from the at least one compatible IoT device or a cloud server; and associating, by the processor, the retrieved data with the user and the structured assessment and the selected one or more tests (at least at ¶ [0170]-[0190], wherein [0183]-[0188], a IoT device used by the user is linked, and the obtained data is associated with the user and the drill they are performing is uploaded to the server).
In re Claim 15, Crowley discloses: a computer program product for providing structured assessments using a plurality of Internet of Things (IoT) devices (at least wherein Crowley discloses a server system for assessing the performance of a basketball player through the use of sensors embedded within a basketball as the player performs a plurality of drills as in ¶ [0007] – [0013], [0034], [0050]-[0054], [0070]-[0080], [0140]-[0148], and [0178]-[0190] wherein an event is created into the server system consisting of a plurality of drills, wherein players enter their personal information in [0181], perform drills using an IoT basketball in [0183]-[0188] and receive a report on their performance as compared to other players, including areas in need of improvement in [0047], [0072]-[0084], and [0187], and [0190]. Wherein the user’s performances of drills through sensor data is recorded in [0140]-[0144] among others, , the computer program product comprising:
one or more computer-readable storage media and program instruction stored on at least one of the one or more computer-readable storage media (at least the server in Figure 2A and components attached thereto), the program instructions executable by a processor to cause the processor to perform a method comprising:
generating, by a processor, a structured assessment, to score and rank a user’s performance (at least at [0178]-[0183] wherein an operator creates an event and assigns a plurality of drills to the event to be completed by participants. Wherein the results of the assessment are configured to score and rank a user’s performance relative to other users in ¶ [0080], [0084], and [0187]. See also ¶ [0050], [0053], [0085], [0086], and [0140]-[0148]);
 receiving, by the processor, a plurality of signup data, including a selection of one or more test that are associated with the structured assessment (at least at [0181]-[0183], wherein a play of the plurality of players enters their name, date of birth, gender and other information into the system and registers for the particular event and the associated drills); 
defining and linking, by the processor, at least one compatible IoT device out of a list3 of the plurality of IoT devices to the selected one or more tests, […] (at least at [0183]-[0188], wherein the system receives the particular instrumented basketball device used by the player while completing the drills, wherein the IoT device selected to be used by the user for a drill they are performing is recorded. Wherein multiple IoT devices are utilized for the particular drill as in claim 58 and Figure 1B, (124), [0013], [0059]-[0064]. See also Figures 8-13 and ¶ [0189]-[0190]); 
initiating the structured assessment by using the at least one compatible IoT device and one or more IoT sensors associated with the at least one compatible IoT device to perform real-time measurements and collection of a plurality of user data based on user interaction with the at least one compatible IoT device that is relative to the selected one or more tests (at least at ¶ [0170]-[0188], wherein a ball ID is assigned to a user for the particular drills they perform, wherein each ball comprises sensors for monitoring the user’s performance on the drills as in Figure 3, ¶ [0090]-[0130], etc.), wherein the at least one compatible IoT device enables user participation in more than one test at a time by using the measured and collected plurality of user data for each test associated with the selected one or more tests (at least at ¶ [0185] and described in [0090]-[0120], [0124]-[0133], [0140]-[0165], etc., wherein the IoT device sensors embedded within each ball measures a plurality of measurements based on the drill being performed, wherein the drill package/event includes a plurality of drills which are all tested by the user during the course of the event);
processing the plurality of user data received from the at least one compatible IoT devices based on the real-time measurements, wherein the processing the plurality of user data comprises removing variants in the plurality of user data and benchmarking the plurality of user data(at least at ¶ [0092], and [0090]-[0124], wherein the dribble exercises outliers are removed via a filtering technique in [0092] and other filtering and noise removal of unexpected variants is performed in [0090]-0124]. At least at [0047], [0070]-[0080], [0084], [0187], wherein a report is presented to the user based on their performance data for each drill and the score is generated by a classifier comparing their performance to other athletes for particular behaviors and predefined values in [0076]-[0080]. Also, see wherein their score is output by a relative score relative to other athletes predefined baseline scores in [0080], [0084], and [0187] and the way they performed drills is compared to behavior models to provide tailored feedback to the user in [0047], among others).
Crowley et al. is arguably silent on, but Damman et al. teaches: [an athletic assessment IoT system, comprising] wherein linking the at least one compatible IoT device to the selected one or more tests comprises providing user login capability to enable a user to log in to the at least one compatible IoT device via a computer interface associated with the at least one compatible IoT device (at least at ¶ 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Crowley et al. to enabling linking of an IoT device to a particular test and user through a user login interface, as taught by Damman et al., for the purpose of quickly enabling a user to select an IoT device to be utilized to record data for a particular exercise, for the benefit of increasing the speed of device paring, reducing technological overhead, and reducing the chances that user exercise motivation is inhibited through distractions.
In re Claim 16, the previous combination of Crowley et al. and Damman et al., as applied to claim 15 discloses the claimed invention as shown above. Crowley et al. further discloses: defining, by the processor, at least one assessment component; defining, by the processor, and from the list of the plurality of IoT devices, the plurality of IoT devices that are associated with the structured assessment (at least at ¶ [0170]-[0190], wherein drills the users will perform is selected and the IoT devices which are utilized to record the users’ performances is determined and recorded by the system); and denoting, by the processor, a benchmarking process by which the collected plurality of user data by the subset of plurality of IoT devices will be utilized to score and rank a user's performance (at least at ¶ [0072]-[0084], wherein the user is scored and ranked in the report based on a particular group of levels they select for comparison as in [0080], and [0190], etc. Wherein multiple different basketballs with embedded sensor devices are be used for assessing multiple players on the same drills as in Figure 1B and ¶ [0059]-[0064] and [0013] and claim 58, among others).
In re Claim 17, the previous combination of Crowley et al. and Damman et al., as applied to claim 16 discloses the claimed invention as shown above. Crowley et al. further discloses: wherein the at least one assessment component is selected from the group consisting of one or more behavior models, one or more key performance indicators 
In re Claim 18, the previous combination of Crowley et al. and Damman et al., as applied to claim 15 discloses the claimed invention as shown above. Modified Crowley et al. further discloses: wherein receiving, by a processor, the plurality of signup data, further comprises: 
selecting, by the processor, the structured assessment and the one or more tests from a list of available structured assessments and tests; and choosing, by the processor, and linking the at least one compatible IoT device to be used for the selected structured assessment and the selected one or more tests (at least at ¶ [0170]-[0190], wherein a user selects a drill package to register, including a list of drills to complete, which is thereby subsequently selected by the processor of the server. See the disclosure throughout where a variety of drills are possible. Wherein [0183]-[0188], the IoT devices used by the users are linked to the server and chosen for drills of the assessment).
In re Claim 19, the previous combination of Crowley et al. and Damman et al., as applied to claim 15 discloses the claimed invention as shown above. Crowley et al. further discloses: wherein the initiating the structured assessment further comprises: 
retrieving, by the processor, data from the at least one compatible IoT device or a cloud server; and associating, by the processor, the retrieved data with the user and the structured assessment and the selected one or more tests (at least at ¶ [0170]-[0190], wherein [0183]-[0188], a IoT device used by the user is linked, and the obtained data is associated with the user and the drill they are performing is uploaded to the server).
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “total number to be considered or included”; https://www.merriam-webster.com/dictionary/list
        2 “total number to be considered or included”; https://www.merriam-webster.com/dictionary/list
        3 “total number to be considered or included”; https://www.merriam-webster.com/dictionary/list